                               IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                        WESTERN DNISION
                                       Case No. 5:20-cv-00652-M

      CYNTHIA FAYE COON,                                 )
                                                         )
                                          Plaintiff,     )
                                                         )
      V.                                                 )
                                             )
       REX HOSPITAL, INC. ; ROSE             )                                    ORDER
      ACKERMAN; STEPHEN RINALDI; ERIN )
      MORGAN-GUNTER; HANNA KIMAK;            )
      CANDACE GLASS ; EMILIE A. HENDEE; )
      and PETER M. VARNEY,                   )
                                             )
                                 Defendants. )

        This matter comes before the court on Plaintiffs prose motion seeking an order entering a default

against all Defendants, filed January 20, 202 1. [DE-18]

           Federal Rule of Civil Procedure (hereinafter, "Rule") 55 sets forth, in relevant part, that " [w ]hen a

party against whom a judgment for affirmative relief is sought has failed to plead or otherwise defend, and

that failure is shown by affidavit or otherwise, the clerk must enter the party' s default." Fed. R. Civ. P.

55(a). Rule 12 sets forth, in relevant part, that a defendant must serve a responsive pleading or a defensive

motion "within 21 days after being served with the summons and complaint[.]"                    Fed. R. Civ. P.

12(a)(l )(A)(i).

           Within her motion, Plaintiff states that Defendants were served with process no earlier than

December 10, 2020 [DE-18 at 6] , meaning that the earliest any Defendant would be required to serve a

responsive pleading would be December 31 , 2020, Fed. R. Civ. P. 12(a)(l)(A)(i). But the docket shows

that: (1) Defendants all appeared through counsel and moved for an extension of time to respond to the

                                                              1
complaint on December 30, 2020 [DE-5- 6; DE-15] ; (2) the Clerk of Court granted Defendants' motion for

an extension, extending Defendants' time to respond until January 29, 2021 [DE-16]; (3) Defendants filed

a second motion for an extension of time on January 20, 2021 [DE-17] ; (4) the Clerk of Court granted

Defendants' second motion for an extension, extending Defendants' time to respond until February 26,

2021 [DE-19]; and (5) Defendants moved to dismiss the complaint under Rule 12 on February 26, 2021

[DE-22].

       Rule 6 sets forth that "the court may, for good cause, extend the time" to respond to a complaint "if

a request is made[] before the original time or its extension expires[,]" Fed. R. Civ. P. 6(b)(l)(A), meaning

that the Clerk of Court' s granting of Defendants' timely motions to extend their time to respond extended

the relevant deadline until February 26, 2021. And Rule 12 makes clear that where a defendant files a

motion thereunder, the defendant' s time to respond is thereafter tolled until the court rules on the motion,

postpones its ruling on the motion, or grants a motion for a more definite statement, Fed. R. Civ. P. 12(a)(4),

meaning that Defendants' time to file a responsive pleading was thereafter tolled by their timely filing of a

Rule 12 motion to dismiss. Because the court has yet to rule on Defendants' motion to dismiss, the deadline

is still tolled, and Defendants' time to file a responsive pleading has not yet expired.




                                                           2
       For the foregoing reasons, the court concludes that: (1) Defendants have appropriately followed the

procedures set forth by the Federal Rules of Civil Procedure for responding to Plaintiffs complaint;

(2) Defendants have not "failed to plead or otherwise defend" within the meaning of Rule 55(a); and

(3) entry of default is not appropriate at this time. Plaintiff s motion is accordingly DENIED.



       SO ORDERED this the _ _       ~
                                     /.~_rrc-
                                          ___ day of _ __J_'_-'. _o_7.__-----~• 2021.

                                                        QLJ I In-,--.. ~
                                                         RICHARD E. MYERS II
                                                         CHIEF UNITED STATES DISTRICT JUDGE




                                                         3
